Citation Nr: 1218179	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


	

	INTRODUCTION

The Veteran served on active duty from September 1965 to March 1966, with one additional period of active duty for training in the Naval Reserve for 14 days in July 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Augusta, Maine.  It was remanded by the Board in December 2009 and again in July 2010.  The case comes to the Board from the RO in Newark, New Jersey.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to hazardous noise levels during active duty for training from July 18, 1965 to August 1, 1965 aboard the USS Henley (DD-762) and he experienced hearing loss and tinnitus since this period of active duty for training.       

2.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active duty for training.      

3.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active duty for training.      



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, bilateral hearing loss was incurred during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2011).

2.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2005, prior to the rating decision which is appealed herein, which informed him of the ways in which VA could help him obtain evidence in support of his claim, as well as which informed him of what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was informed of the general manner whereby VA assigns ratings and effective dates for service connected disabilities in November 2006.  His claim was thereafter readjudicated, most recently in May 2011.  

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, written statements that were submitted by the Veteran, and a report of a VA audiological evaluation dated in November 2005.  There is no indication that additional evidence exists that has not been obtained which is relevant to the claim.

This claim was most recently remanded by the Board in July 2010 for issuance of a supplemental statement of the case (SSOC) that considered additional evidence that had been submitted by the Veteran after the prior SSOC had been issued.  The required SSOC was issued in May 2011; thereby, the directives of the Board were followed.

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a) are generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

The Veteran contends that his hearing loss and tinnitus are due to his military service.  In a September 2005 VA examination report, the Veteran stated that he was assigned to active duty training in July or August 1965 aboard the USS Henley out of Norfolk, Virginia.  He stated that one exercise was target practice at a gunnery range.  He stated that he had to fire 8 to 10 rounds from a 5" cannon from an enclosed gun mount.  The Veteran indicated that he thought he was deaf and he had a nose bleed.  He had tinnitus since then.  He contends that this incident caused his hearing loss.    

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service, including his active duty for training aboard the USS Henley.   

The Veteran's service treatment records do not show complaints of hearing loss or tinnitus.  The Veteran's ears were normal at his discharge examination in March 1966.  He was not given an audiogram at discharge, but whisper voice testing was 15 out of 15.  

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The VA audiometric evaluation in November 2005 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
65
LEFT
40
45
55
55
60

The average puretone threshold in the right ear was 54 decibels and the average puretone threshold in the left ear was 54 decibels.  Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 94 percent for the left ear.   

The VA audiological evaluation dated in November 2005 indicates that the examiner noted that the Veteran had three whispered voice hearing tests in service and they all revealed adequate hearing for the forced whisper test at 15 feet in both ears.  The examiner noted that the forced whisper test is not ear or frequency specific and does not rule out a mild or high frequency hearing loss.  The service treatment records were negative for complaints of hearing loss or tinnitus.  

At the examination, the Veteran reported occupational noise exposure with personal hearing protection devices while working as a custodian for the U.S. Postal Service for the past 2 1/2 years.  Prior employment was in an office setting with no noise exposure.  The Veteran denied recreational noise exposure and a familial history of hearing loss.  The Veteran reported that the military noise exposure occurred over a period of two days during training exercises on a gunnery range.  

The hearing loss history provided by the Veteran indicated that he attributed his hearing loss to cannon fire during target practice at a gunnery range over a period of two days.  He reported that a nose bleed occurred following practice fire and tinnitus in both ears with recovery approximately one hour later.  He reported that his hearing loss started in the military and gradually deteriorated over time in both ears.  The Veteran reported constant tinnitus in both ears which he described as a high pitched whistle.  The Veteran reported his tinnitus onset during military service at the time of the cannon fire.  His post-service noise exposure was as previously described and he denied a history of head injury, otalgia, vertigo, and family history of hearing loss.  

The examiner concluded that based on that information, it was unlikely that the Veteran's military noise exposure was a contributing factor in his overall hearing loss.  

A private audiogram dated in October 2001 indicates that the Veteran had hearing loss and that the provider spoke to him briefly about hearing aids. Another private treatment record from October 2001 indicated that the Veteran reported "a long history of loud noise exposure."  An audiogram revealed a bilateral mostly high frequency moderate to severe sensorineural hearing loss.   The assessment was a combination of loud noise exposure and presbycusis.  

A private audiogram from May 2006 showed severe hearing loss.  The examining provider opined that the hearing loss was secondary to noise exposure and aging, likely related to military service.  The Veteran received a hearing aid evaluation.  In February 2010 the same provider indicated that the Veteran had severe hearing and disability related to noise exposure and military service.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to the Veteran's exposure to excessive and harmful noise levels that began during his period of active service.  

The evidence which weighs against the claim for service connection for bilateral hearing loss include the November 2005 VA audiometric examination report.  The VA examiner reviewed the Veteran's history and reported symptoms and opined that it was unlikely that military noise exposure contributed to his hearing loss.  

The service treatment records do not document bilateral hearing loss.  However, the separation examination shows that the Veteran was afforded a whisper voice test which, the VA audiologist noted, does not identify sensorineural hearing loss.  

The Veteran's lay statements concerning the noise exposure during active duty for training weigh in favor of his claims.  The statements are credible and are consistent with the circumstances of service aboard the USS Henley.  

The opinions by the private audiologists weigh in favor of the claim.  A private provider attributed the Veteran's hearing loss in part to military noise exposure.  The private audiologist considered the Veteran's report of noise exposure during active duty for training.  

Thus, when considering this information, there is shown to be a continuity of both symptomatology and medical evidence linking his current hearing loss to the noise exposure in service.    

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss as likely as not is due to the Veteran's exposure to excessive and harmful noise levels that began during his period of active duty for training.  The claim for service connection for bilateral hearing loss is granted.    

With respect to the claim for service connection for tinnitus, while the VA examiner opined that this was not likely related to military noise exposure, the Veteran actually dated his tinnitus to his period of active duty for training, indicating that he had tinnitus for more than 40 years ever since exposure to cannon fire during the training exercise.  Initially it lasted only an hour, but he experienced problems with tinnitus since that time.  Since the Veteran is reporting that the tinnitus actually started during active duty for training, and he is competent to describe experiencing a whistling noise in his ears, giving him the benefit of the doubt it is at least as likely as not that his tinnitus onset during active duty for training.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with regard to the Veteran's claim for service connection for hearing loss because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Veteran was granted the benefit of the doubt with respect to his claim for service connection for tinnitus.


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


